Citation Nr: 0028975	
Decision Date: 11/02/00    Archive Date: 11/09/00

DOCKET NO.  99-09 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an increased rating for degenerative joint 
disease of the lumbosacral spine, currently rated as 40 
percent disabling.

2.  Entitlement to an increased rating for post-traumatic 
stress disorder, currently rated as 30 percent disabling.

3.  Entitlement to an increased rating for a postoperative 
medial meniscus tear of the right knee with traumatic 
arthritis, currently rated as 20 percent disabling.

4.  Entitlement to an increased rating for a shell fragment 
wound of the left leg, muscle group XVIII, currently rated as 
10 percent disabling.

5.  Entitlement to an increased rating for shell fragment 
wounds of the right leg and buttocks, currently rated as 10 
percent disabling.

6.  Entitlement to an increased rating for a fracture of the 
left lateral humeral condyle, with traumatic arthritis, 
currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from January 1968 to July 
1970.

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a decision of March 1998 by the Department of 
Veterans Affairs (VA) Regional Offices (RO) in Muskogee, 
Oklahoma.


REMAND

The Board also finds that additional action is required with 
respect to the claims for increased ratings for the veteran's 
service-connected disorders.  The Board notes that in 
September 1999, subsequent to certification of the appeal to 
the Board, but prior to the expiration of the 90 day period 
for submitting additional evidence (38 C.F.R. § 20.1304(a) 
(1999)), the RO received additional evidence pertaining to 
the veteran's claims.  This evidence consists of VA medical 
treatment records.  The RO forwarded the evidence to the 
Board.  Significantly, however, under 38 C.F.R. § 20.1304(c) 
(1999), any pertinent evidence that is received by the Board 
must be referred to the RO for review and preparation of a 
Supplemental Statement of the Case unless that procedural 
right has been waived in writing by the appellant or 
representative.  Neither the appellant nor his representative 
has submitted such a waiver.  

Accordingly, this case is REMANDED to the RO for the 
following:

The RO should also readjudicate the claim 
for increased ratings based on review of 
the entire record, including all evidence 
which has been added since the Statement 
of the Case which was issued in February 
1999.  When evaluating the right knee 
disorder, the RO should consider whether 
a separate compensable rating is 
warranted for arthritis of the knee. See 
VAOPGCPREC 23-97; VAOPGCPREC 9-98.  If 
any benefit sought on appeal is not 
granted, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded the applicable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	WARREN W. RICE, JR. 
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


